Citation Nr: 1117425	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  03-13 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus on a direct basis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 2003, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file.  

In a January 2005 decision, the Board denied the Veteran's claim for service connection for diabetes mellitus on a direct and presumptive basis.  It was also held that his duty off the coast of Vietnam did not constitute service in Vietnam for the purpose of presuming that the diabetes was due to herbicide exposure.

The Veteran appealed the Board's January 2005 decision to the United States Court of Appeals for Veteran's Claims (Court).  By a February 2009 Memorandum decision, the Court affirmed that part of the Board's decision that denied service connection for diabetes mellitus on a presumptive basis for Vietnam service.  The Court noted that the VA's regulatory interpretation had been upheld on appeal to the Federal Circuit.  See Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  Thus, the presumption of service connection based on Vietnam service was not available to the Veteran.  The portion of the Board's decision denying service connection for diabetes mellitus on a direct basis was vacated and remanded for further proceedings consistent with the Court's decision.  

In March 2010 the Board remanded the claim for a contemporaneous examination.  The claim has now been returned for further appellate consideration.  



FINDING OF FACT

There is no evidence of diabetes mellitus during service or until many years after discharge from service, and no competent evidence of a nexus between the Veteran's diabetes mellitus and active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred due to or aggravated by active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in August 2002 and February 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the February 2011 letter mentioned above.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If diabetes mellitus becomes manifest to a degree of 10 percent within one year of separation from active service, then that disability is presumed to have been incurred during active service, even though there is no evidence of them during service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Background and Analysis

As noted earlier, by a February 2009 Memorandum decision, the Court affirmed that part of the Board's January 2005 decision that denied service connection for diabetes mellitus on a presumptive basis due to service in Vietnam.  Appellant's attorney has raised contentions concerning the testimony that he was exposed to Agent Orange in the waters off Vietnam.  The Court indicated in its decision that this matter was handled by Haas, supra.  As such, it is not before the Board, having been affirmed by the Court.  

The portion of the Board's decision denying service connection for diabetes mellitus on a direct basis was vacated and remanded for further proceedings consistent with the Court's decision.  It is that basis for service connection for diabetes mellitus which is addressed in this decision.  The one year presumption for diabetes is also for consideration as part of this decision.  

A private physician (J.S., M.D.) reported in an August 2002 letter that the Veteran was a diabetic.  Type II diabetes mellitus was noted at the time of VA examination in September 2002.  Subsequently dated records often refer to this condition for continued treatment.  

Per instruction from the Board's March 2010 remand, an examination was conducted in June 2010.  The purpose of the evaluation was to assess the nature and etiology of the Veteran's diabetes mellitus (on a direct basis).  The VA examiner was requested to review the file, conduct an examination, and provide an opinion as to whether it was at least as likely as not that the Veteran's diabetes mellitus had its onset during his military service.  The report reflects that the Veteran stated that he did not develop diabetes mellitus until many years after discharge from the military.  (The Board notes that this corroborates his testimony at an August 2003 personal hearing.)  After review of the file and the evaluation of the Veteran, the examiner stated that there were no notes, labs, or reports that were suggestive of the onset of diabetes mellitus during his military service.  

Additional review of the record was made by another VA physician in November 2011 as the June 2010 examiner did not provide adequate opinion regarding the onset of diabetes.  The physician who reviewed the file in November 2010 stated that there was no documentation of diabetes upon discharge form service.  It was added by the examiner that based on the information in the claims file, it was less likely that your diabetes mellitus had its onset during military service.  

As there is no evidence of diabetes mellitus during service or until many years after discharge form service, and no competent medical opinion that this condition is related to service, entitlement to service connection for diabetes is not warranted.  

The Board recognizes the Veteran's sincere belief that his diabetes has developed as a result of his active service.  However, he is not a physician, and he is not qualified to express a medical opinion as to such a relationship.  Barr, Grover, Espiritu, Layno, supra.  In the absence of any evidence of continuity of symptomatology or competent medical evidence of a relationship, his claim must be denied.


ORDER

Entitlement to service connection for diabetes mellitus on a direct basis, or within 1 year of separation from service, is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


